DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 3/26/2019 has been received and will be entered.
Claim(s) 1, 2, 4, 7, 8, 9, 10, 11, 13, 14, 15, 18, 19, 20, 21, 22, 24, 26, 27, and 32 is/are pending.
Claim(s) 1, 4, 7, 8, 9, 10, 13, 14, 18, 19, 21, 22, 24, 26, 27, and 32 is/are currently amended.
Claim(s) 3, 5, 6, 12, 16, 17, 25, 28-31, and 33-41 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
I. Claims 1, 2, 4, 7, 8, 9, 10, 11, 13, 14, 15, 18, 19, 20, 21, 22, 24, 26, 27, and 32 are allowed.

	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	In general, certain steps of Claim 1 are known in the art. For example, Mochalin, et al., The properties and applications of nanodiamonds, Nature Nanotechnology 2012; 7: 11-23 (hereinafter “Mochalin at __”) teaches:

    PNG
    media_image1.png
    152
    628
    media_image1.png
    Greyscale

(Mochalin at 16, “Fig. 5”). As shown above, nanodiamond (ND) with a carboxyl group is reduced with a metal hydride (LiAlH4) to a hydroxyl group. Mochalin suggests further reactions. Id.
	Rogel-Hernandez, et al., Side-Wall Functionalization of Multi-Walled Carbon Nanotubes with t-Butyl Diazoacetate, J. Mex. Chem. Soc. 2011; 55(1): 7-10 (hereinafter Rogel-Hernandez at __) was cited by the International Search Authority. Rogel-Hernandez teaches functioning carbon nanotubes with tert-butyl diazoacetate. (Rogel-Hernandez at 10, col. 1). Rogel-Hernandez however would not appear to teach the reaction of a diazoacetate ester in the presence of a transition metal catalyst. 
	As to product Claim 14, Naeimi, et al., Efficient and facile one pot carboxylation of multiwalled carbon nanotubes by using oxidation with ozone under mild conditions, Applied Surface Science 2009; 256: 631-635 (hereinafter “Naeimi at __”) is made of record. Naeimi 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571)272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736